Title: To James Madison from James Monroe, 31 August 1813
From: Monroe, James
To: Madison, James


Dear Sir
Washington Aug 31 1813
I have resolved to remain here till I receive your answer to mine of yesterday, on the presumption that I may be of some use in promoting your views relative to the expedition against the hostile tribes to the south. On further reflection I have some doubt whether it had not better be left to the govrs. of Georgia & Tenissee, to fix on the commander of the expedition, as time may be lost before Genl Pinckney, if willing to act, might be prepared; and as it is probable, that his qualifications might not be better adapted to the trust than Jackson, or other militia general. If you do not designate Pinckney the affair will be left in its present train in which case arrangments must be made for the supply of munitions of war & provisions, either by instructing the commissy of military stores, Qrmaster, & contractor, with genl. P. to act, or giving suitable powers elsewhere. Whatever letters are written for the purpose, will be signd, by the gentlemen in the war dept. I will assist them, with my advice, in giving effect to your views.
The affr. is interesting as it relates to the conduct of the govr. of Pensacola, in supplying the Indians with ammunition. I presume the commanders must be instructed not to act, on that acct, against St Augustine. The measures to be taken if any, agnst the Spanish province, being reservd for future consideration.
I enclose you a letter just recd. from Mr. Jones, written by the navy officer commanding in that quarter. I think I showed you a letter from Genl. P., just before you left this to the same effect. What instructions shall I give him on that subject. Very respectfully & sincerely yrs.
Jas Monroe
